Title: To Benjamin Franklin from Sartine, 23 June 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


A Versailles le 23. Juin 1780.
J’ai reçu, Monsieur, la Lettre que vous m’avez fait l’honneur de m’écrire le 19. de ce mois.
J’ai fait prevenir les officiers de l’Amirauté de Vannes que la Vente du Vau. Le Serapis se feroit à L’Orient par le Commissaire des Ports et arcenaux de la Marine en ce Port. Vous serez tres incessamment informé du Prix auquel ce Bâtiment aura été porté et l’adjudication n’aura occasionné aucun frais.
J’ai l’honneur d’être avec une parfaite Consideration Monsieur, Votre tres humble et très obeissant Serviteur./.
M. Franklin.
